Exhibit No. 99.1 President’s Presentation Good morning and welcome…. My letter to shareholders in the 2007 annual report discussed several meaningful events that occurred last year that bring us closer to achieving the established goals of Gyrodyne’s strategic plan.2007 represented our first full year operating as a real estate investment trust ( REIT ) in which we fulfilled certain qualifying requirements regarding the composition of the Company’s assets and source of revenues. Just to recap for a moment, converting to REIT status not only generally exempts the Company from federal and state income taxes on current operating income, it also generally exempts us from corporate tax on any post-REIT appreciation in asset values. Additionally, 90% of future REIT taxable income must be distributed annually to the Company’s shareholders as dividends in order to maintain REIT status. 2007 also marked the first of our rental property acquisitions and the reinvestment of the Advance Payment proceeds from the 2005 condemnation of 245 acres of our Flowerfield property in a tax efficient manner under Section 1033 of the
